J-S31015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: D.W.G., III                     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
APPEAL OF: D.W.G., JR., NATURAL        :
FATHER                                 :
                                       :
                                       :
                                       :
                                       :   No. 77 WDA 2017

              Appeal from the Order Entered December 14, 2016
                In the Court of Common Pleas of Blair County
                   Orphans’ Court at No(s): 2016 AD 11C


IN RE: A.S.E.G.                        :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
APPEAL OF: D.W.G., JR., NATURAL        :
FATHER                                 :
                                       :
                                       :
                                       :
                                       :   No. 78 WDA 2017

                 Appeal from the Order December 14, 2016
                In the Court of Common Pleas of Blair County
                   Orphans’ Court at No(s): 2016 AD 11B


BEFORE:   PANELLA, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                            FILED MAY 15, 2017


     D.W.G., Jr. (“Father”) appeals from the order entered on December

14, 2016, granting the petition filed by S.D.S. (“Mother”) and her husband,

J.M.S., (“Stepfather”) to involuntarily terminate his parental rights to his

female child, A.S.E.G., born in August 2007, and his son, D.W.G., III, born
J-S31015-17


in December 2005, (collectively, the “Children”), pursuant to the Adoption

Act, 23 Pa.C.S.A. § 2511(a)(1) and (b). We affirm.

        In its opinion, the trial court set forth the factual background and

procedural history of this appeal, which we adopt herein. See Orphans’

Court Opinion, 12/14/16, at 1-9. On March 16, 2016, Mother and Stepfather

filed the petitions seeking to involuntarily terminate the parental rights of

Father to the Children. The court held an evidentiary hearing on August 10,

2016. At the hearing, Mother and Stepfather testified on their own behalf.

Father testified on his behalf, and presented the testimony of P.R., his

mother.

        Based on this testimony and the documentary evidence admitted at

the hearing, the court entered its termination order and opinion on

December 14, 2016. Father timely filed notices of appeal and concise

statements pursuant to Pa.R.A.P. 1925(a)(2)(i).1

        On appeal, Father raises four issues:

        I. Whether or not the Mother has demonstrated by clear and
        convincing evidence that the Father’s conduct over a period of at
        least six months immediately preceding the filing of the Petition
        demonstrates a settled purpose of relinquishing his parental
        claim?

        II. Whether or not the Natural Father used all available resources
        to preserve the parent-child relationship such that the
        termination of parental rights should not have been granted?

____________________________________________


1
    This Court, acting sua sponte, consolidated the two appeals.



                                           -2-
J-S31015-17


      III Whether or not the termination of the parental rights of the
      responding parent should be granted where the petitioning
      parent actively sought to undermine and obstruct the
      relationship between the responding parent and his children?

      IV. Whether or not the Mother or the Guardian Ad Litem put
      forth adequate evidence to allow the Honorable Trial Court to
      make a constitutionally sufficient determination regarding
      whether or not there exists a bond between the Father and his
      Children that would have a detrimental impact on the Children if
      it were severed?

Father’s Brief, at 5.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.

            [T]here are clear reasons for applying an abuse of
      discretion standard of review in these cases. We observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the

                                    -3-
J-S31015-17


       record and the court’s legal conclusions are not the result of an
       error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

       The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).2

       Moreover, we have explained that

       [t]he standard of clear and convincing evidence is defined as
       testimony that is so “clear, direct, weighty and convincing as to
       enable the trier of fact to come to a clear conviction, without
       hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

       In his brief, Father contends that the court abused its discretion or

erred as a matter of law in concluding that the evidence was sufficient to

support the involuntary termination of his parental rights under § 2511(a)(1)

and (b).

       This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, as noted, the court terminated Father’s parental rights under §

2511(a)(1) and (b), which provides as follows:
____________________________________________


2
  Thus, the burden to support the petition is not on both the petitioner and
the guardian ad litem, as alleged by Father.



                                           -4-
J-S31015-17


       § 2511. Grounds for involuntary termination

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

                                     ***

       (b) Other considerations.--The court in terminating the rights of
       a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

       With respect to subsection 2511(a)(1), our Supreme Court has held

that

       [o]nce the evidence establishes a failure to perform parental
       duties or a settled purpose of relinquishing parental rights, the
       court must engage in three lines of inquiry: (1) the parent’s
       explanation for his or her conduct; (2) the post-abandonment
       contact between parent and child; and (3) consideration of the
       effect of termination of parental rights on the child pursuant to
       Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988) (citation

omitted).

       Further, this Court has stated that


                                      -5-
J-S31015-17


     the trial court must consider the whole history of a given case
     and not mechanically apply the six-month statutory provision.
     The court must examine the individual circumstances of each
     case and consider all explanations offered by the parent facing
     termination of his or her parental rights, to determine if the
     evidence, in light of the totality of the circumstances, clearly
     warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations

omitted).

     Father argues that the record clearly established that the Mother failed

to sufficiently demonstrate that his conduct over the six months immediately

preceding the filing of the petition demonstrated that he had a settled

purpose of relinquishing his parental claim. Additionally, Father asserts that

he put forth reasonable and significant efforts to find and contact the

Children, and to maintain his bond with them, considering all of the

circumstances surrounding this case.

     Specifically, Father contends that he was incarcerated, and he utilized

all of the resources available to him to attempt to establish a connection

with the Children. At the same time, Mother was engaging in ongoing efforts

to evade Father and prevent a relationship between him and the Children.

Father alleges that Mother utilized his incarceration to further these efforts

by refusing to provide him with a contact address, and by moving to

Pennsylvania without telling him.

     Moreover, Father contends that the record also clearly established that

Mother actively sought to prevent and obstruct his relationship with the


                                    -6-
J-S31015-17


Children, and that, by terminating Father’s parental rights, the trial court

rewarded Mother’s misconduct. Father claims that, considering the totality of

the circumstances and the bad faith conduct of Mother, the trial court should

have excused his lack of success in contacting the Children.

     Obviously, incarceration makes performance of the duty to protect,

support, and maintain communication with a child much more difficult. Our

Supreme Court has instructed that

     a parent’s absence and/or failure to support due to incarceration
     is not conclusive on the issue of abandonment. Nevertheless, we
     are not willing to completely toll a parent’s responsibilities during
     his or her incarceration. Rather, we must inquire whether the
     parent has utilized those resources at his or her command while
     in prison in continuing a close relationship with the child. Where
     the parent does not exercise reasonable firmness in declining to
     yield to obstacles, his other rights may be forfeited.
47 A.3d at 828 (quoting In re: Adoption of McCray, 331 A.2d 652, 655

(Pa. 1975)). “[I]ncarceration neither compels nor precludes termination of

parental rights.” Id. (quoting In re Z.P., 994 A.2d 1108, 1120 (Pa. Super.

2010)).

     Regarding subsection (b), Father argues that neither Mother nor the

guardian ad litem put forth sufficient evidence to allow the trial court to

make a determination as to the existence of a bond between Father and the

Children that, if severed, would have a detrimental impact on them.

     This Court has stated that the focus in terminating parental rights

under § 2511(a) is on the parent, but it is on the child pursuant to




                                     -7-
J-S31015-17


subsection (b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super 2008) (en banc).

     In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

            [I]f the grounds for termination under subsection (a) are
     met, a court “shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
     of the child have been properly interpreted to include
     “[i]ntangibles such as love, comfort, security, and stability.” In
     re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
     [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
     determination of the child’s “needs and welfare” requires
     consideration of the emotional bonds between the parent and
     child. The “utmost attention” should be paid to discerning the
     effect on the child of permanently severing the parental bond.
     In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Although it is often wise to have a bonding evaluation and make it part of

the certified record, “[t]here are some instances . . . where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946
A.2d 753, 762 (Pa. Super. 2008) (citation omitted).




                                   -8-
J-S31015-17


      The fact that the child “harbors affection” for a parent and that there is

a biological connection is not enough “to establish [that] a de facto beneficial

bond exists.” In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) “The

psychological aspect of parenthood is more important in terms of the

development of the child and [his or her] mental and emotional health than

the coincidence of biological or natural parenthood.” Id. (citations omitted).

      “[A] parent’s basic constitutional right to the custody and rearing of . .

. her child is converted, upon the failure to fulfill . . . her parental duties, to

the child’s right to have proper parenting and fulfillment of [the child’s]

potential in a permanent, healthy, safe environment.” In re B.,N.M., 856
A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted). “[W]e will not

toll the well-being and permanency of [a child] indefinitely.” In re Adoption

of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      With the above standards of review in mind, we have thoroughly

reviewed the record, the parties’ briefs, and the applicable law. We find that

the court ably and methodically considered the evidence presented at trial,

and addressed Father’s issues. The record supports the court’s factual

findings, and the court’s legal conclusions are not the result of an error of

law or an abuse of discretion; competent evidence supports the court’s


                                       -9-
J-S31015-17


determinations. Accordingly, we affirm the court’s order based on the

discussion in the opinion entered on December 14, 2016.   See Trial Court

Opinion, 12/14/16.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/2017




                                 - 10 -
    8
                                                                                               Circulated 04/26/2017 01:43 PM                         '
I       I   7
                4




                      IN THE COURT OF COMMON PLEAS OF BLAIR. COUNTY, PENNSYLVANIA

                IN RE:
                         AJOMMOISIM1LSE10111111111110111111111        :      NO. 2016 AD 11B
                         DiION                          III                  NO. 2016 AD 11C


                HON. WADE A. KAGARISE                                PRESIDING JUDGE
                                                                                               p5=7',.-       V--3          c-)
                                                                                                                            -P. r----

                MARYANN JOYCE BISTLINE, ESQUIRE                       COUNSEL FOR PETIT1ONER.S
                                                                                        ..-
                                                                                               c.::)
                                                                                               rrl
                                                                                                                            7.3-p.
                                                                                                                             cJ
                                                                                                                             r---
                                                                                                                                    -     '
                                                                                                                                              1._-:



                JASON M. IMLER, ESQUIRE


                JAMES V. MCGOUGH, ESQUIRE
                                                                      COUNSEL FOR RESPOWti\IT
                                                                      (DUNS      GM.
                                                                     GUARDIAN AD LITEM
                                                                                       -, ,r1 ,.-,
                                                                                                 n":
                                                                                                   - :11:
                                                                                                       :.:.
                                                                                                  (c:;(,,     `v     --10

                                                                                                                     ..--
                                                                                                                      ul
                                                                                                                      LA)
                                                                                                                                  --*--


                                                                                                                                   v.
                                                                                                                                    2f.
                                                                                                                                               in
                                                                                                                                      t..;,:1V-)
                                                                                                                                          _,Z,




                                                              OPINION

                Date: December 14, 2016

                         The Court has been called upon to decide a Petition for Involuntary, Termination of

                Parental Rights regarding two minor children    AINSSEapGun, born August Mk
                2007 and   Da              Gan III, born December, 2005.
                PROCEDURAL mSTORY:

                         The Petitioners J:M.S. and S.D.S. filed Petitions for Involuntary Termination of Parental

                Rights regarding two minor children, A.S.E.G. and D.W.G. III., on or about March 16, 2016.

                Petitioner S,D.S. is the biological mother of the subject children. J.M.S. is Petitioner S.D.S.'s

                husband. The Respondent D.W.G. Jr., is the biological father of the subject children. The Court

                entered an Order on March 30, 2016 scheduling a hearing for May 9, 2016 at 1:30 p.m. The

                Order of March 30, 2016 also appointed James McGough, Esquire to serve as Guardian Ad

                Litem of the two subject children. On April 29, 2016, the Court entered an Order appointing

                Jason linter, Esquire to represent D.W.G. Jr,



                                                                 1
        The Court conducted a hearing on May 9, 2016. At the time of that hearing, Attorney

Itnler on be     of D W,G. Jr. requested a continuance of the scheduled hearing which was

granted. The Court utilized the May 9, 2016 proceeding to conduct a status conference with

counsel. As a result, the Court entered an Order on that day scheduling the matter for a full day

evidentiary on August 10, 2016. Further, the Court indicated that another status conference

would occur on June 29, 2016. The Court conducted a status conference on June 29, 2016. As a

result of that status conference, the Court issued an Ordef on that date reaffirming that the

evidentiary hearing would take place on August 10, 2016.

        The evidentiary hearing regarding the subject children occurred to its conclusion on

August 10, 2016. At the close of the evidentiary record, the Court was requested by both

Petitioners' and Respondent's counsel to have time to submit legal memorandums, Neither party

objected to the guardian ad litem counsel's desire to simply place his position on the record at
                                                                                           -40

the close of the evidentiary hearing. The Court entered an Order indicating that the transcript

would be transcribed no later than August 31, 2016 and that counsel would have until September

30, 2016 to present written arguments and/or briefs in support of their position. The Court

received the Petitioners' legal memorandum/brief on September 30, 2016. Respondent's counsel

requested an extension and filed their legal memorandum/brief on October 4, 2016. This matter

is now ripe for disposition.

FACTUAL HISTORY:

        The Petitioner S.D.S. presented testimony at the evidentiary hearing. S.D.S testified that

she was born on December 40, 1988. She testified that she is the subject children's biological

mother. She testified that the Respondent is the subject child's biological father. She testified

that the subject child D.W.G. III was born on December 0, 2005. S.D.S. testified that she lived


                                                 2
                                                                               She testified that
in California at the time of D.W.G. III's birth. She resided with her parents.

her parents still reside in the same house they lived in when D.W.G.     111   was born, S.D.S. was in

                                                                               A.S.E.G.
tenth grade when D.W.G. m was born and hadjust graduated from high school when
                                                                                     the children
was born. S.D.S. testified that the last time the Respondent D.W.G. Jr. visited with
                                                                               heard from D.W.G.
was in February of 2012. S.D.S. also testified that the last time that she had

Jr. was in February of 2012. S.D.S. testified that when mail is sent to her
                                                                            Mother's house for

                                                                                       contact with
her it is forwarded to her. S.D.S. testified that in addition to D.W.G. Jr. not having
                                                                                         D.W.G. Jr.
the children she has also not received any cards, letters or gifts for the children from
                                                                                 has not attempted
nor has he offered to provide support for the children. S.D.S. testified that he

to call the children since February of 2012.
                                                                                         California
        S.D.S. testified that there is a custody order regarding the children in Fresno,
                                                                             order required
from 2008 which only referenced D.W.G III. S.D.S. indicated that the custody
                                                                                         would be
D.W.G. Jr.'s visitation to be through a third party which at the time the parties agreed
                                                                                    then he either
S.D.S's father. S.D.S testified that D.W.G. Jr. saw the children a couple times but
                                                                                  told D.W.G.
did not show up at all or would show up under the influence. At that time, S.D.S,

Jr. that they would either have to follow the Court Order or he would have
                                                                           to have his visits at

                                                                                       that she now
the Courthouse. S.D.S. testified that the visits ceased at that time, S.D.S. testified
                                                                                               is in
desires that D.W.G. Jr.'s parental rights be terminated and that she believes that termination
                                                                                        Jr. are
the best interest of the children. S.D.S. testified that if the parental rights of D.G.
                                                                                      adopt the
terminated that she will proceed with a Petition for Adoption to allow her husband to

children.
                                                                                            and
        On cross-examination, S.D.S. testified that she left Fresno, California in May 2008
                                                                                    California due
returned to Fresno in August of 2010. She testified thatshe originally left Fresno,


                                                    3
to the fact that she did not believe that it was the best place to raise the children and also due to

physical abuse that occurred during her relationship with the Respondent.       S.D.S. also testified

that she had a sister in Pennsylvania that could provide support. S.D.S. testified that she

returned back to Pennsylvania in June of 2015, S,D,S. testified that she returned to Fresno in

2010 due to the fact that she had dropped out.of nursing school and had two additional children

and needed support from her parents. S.D.S. testified that she returned back to Pennsylvania in

2015 because she got married and believed that the cost of living would be better in

Pennsylvania. She also indicated that after a period of time with the Respondent visiting the

children he began acting out again. S.D,S. testified that on each occasion when she returned to

Pennsylvania she lived in Altoona.

        S.D.S. testified that she married her husband on May 25, 2013. S.D.S. testified on cross-

examination that prior to relocating back to Pennsylvania in 2015 she checked with the Court in

California and was informed that as long as the original notarized letter was in place with the

Court that she was able to relocate, She testified on cross-examination that the Respondent was

aware of her parents' residence and also had contact information for her sister,

       Upon questioning from the Guardian Ad Litem counsel, S.D.S. indicated that she had no

knowledge of any attempts by the Respondent to file for any modification of the original custody

order in Fresno, California. S.D.S. testified that in 2008 when S,D.S. informed the Respondent

that he would have to have his visitations at the Courthouse, the Respondent responded by

indicating that he was not willing to pay for his visits. After that point the Respondent's visits

would be random and would only occur when he asked to see the children at her parents'

residence. On the occasions where the Respondent requested to see the children at S.D.S's

parents, he was permitted to do so. S.D.S. testified that this occurred approximately two or three



                                                  4
                                                                                   that the
times prior to her leaving California and moving to Pennsylvania. S .D.S clarified
                                                                                       relocate to
notarized letter that was on record with the Court was a statement permitting her to
                                                                                 the presence of a
Pennsylvania. S.D.S. testified that both her and D,W.G. Jr. signed the letter in
                                                                                        have
notary. S.D.S. explained that when she initially moved to Pennsylvania D.W.G. Jr. would
                                                                                     two maybe
contact with her by telephone pretty often. She testified that this contact occurred
                                                                                    Respondent was
three times a week but it gradually stopped. S.D.S. testified that at one point the
                                                                                  calls and S.D.S,
incarcerated and the Respondent's incarceration would not allow free telephone
                                                                                             became
said she could not afford to pay for the calls. S.D.S. testified that even though the Father
                                                                                       the
incarcerated and could not contact her by telephone she received a couple letters from
                                                                                          she would
Respondent that were sent to her parents' house. S,D.S. testified that the last time that
                                                                                    of 2010.
have received a letter from the Respondent would have been in 2009 or the beginning
                                                                                      bring the
S,D.S testified that while D.W.G. Jr. was incarcerated he never requested that S.D.S.

children to see him.
                                                                                        was no
        S.DS. explained that when she returned to California in 2010 and the Respondent

longer incarcerated that he would have visits with the children at her parents' home
                                                                                     which_is

                                                                                      would act
where she resided. She testified that these visits ceased in 2012 when the Respondent

inappropriately and appear to be under the influence during the visits. This is when
                                                                                     S.D.S.

                                                                              get visitation.
indicated again that the Respondent would have to utilize the court system to
                                                                                    that the
S.D.S. testified that she always allowed visits during this period of time provided

Respondent would act appropriately. It appears from S.D.S.'s testimony during questioning
                                                                                    ceased       in
from the Guardian Ad Litem counsel that at some point after the Respondent's visits

2012 that he was again incarcerated in southern California. During this period of incarceration,
                                                                                             with
S.D.S. testified that he did not send any letters or cards or have any written communication


                                                 5
                                                                when she moved her residence
the children. S.D.S.'s testimony revealed that on each occasion

that she notified the custody office in Fresno, California
                                                             of her current address.

                                                      the Respondent received a copy of the
       The period of no communication continued until
                                                             At that point, Respondent made contact
Petition for Involuntary Termination of Parental Rights.
                                                                the Petition for involuntary
with the Petitioner's Father in March of 2016. After receiving
                                                      a Petition for Modification in the
Termination of Parental Rights, the Respondent filed

courthouse in Fresno.
                                                                     hearing. J.M.S. testified that
        Petitioner J.M.S. also provided testimony at the evidentiary
                                                             S.D.S. in 2013 and currently
he was born on August 13, 1987. He testified that he married
                                                                testimony that there hasn't been
resides with her and the children. J.M.S. corroborated S.D.S.'s
                                                       provided any letters, packages, or notes
 any communication from the Father nor has the Father
                                                         that he was aware of no barriers that
regarding the children since 2012. J.M.S. also testified
                                                     having contact with the children. J.M.S.
existed that would have prevented D.W.G. Jr. from
                                                       a relationship with S.D.S.'s father because he
 explained during his testimony that D.W. G. Jr. had
                                                        testimony about his bond and relationship
 was his football coach in school. J.M.S. also provided

 with the subject children,
                                                            at the evidentiary hearing, D.W.G.
         The Respondent D.W.G, Jr. also presented testimony
                                                            Jr. testified that he currently resides
 Jr. testified that he was born on January 12, 1987. D.W.G.
                                                             that he works for the California
 in Fresno, California with his mother. D.W.G. Jr, testified
                                                    D.W.G. Jr. testified that he is the biological
 Department of Transportation doing maintenance.
                                                              was incarcerated from 2009 to 2011
 father of the subject children. D.W.G. Jr. testified that he
                                                                Jr. testified that during his first
 and again from December 2013 to December 2015. D.W.G.
                                                                  written communication, He
 period of incarceration he had contact with the children through


                                                   6
indicated that this written communication started in 2009 but in 2010
                                                                      his letters started being

                                                                      marked "return to sender".
returned to him. D. W.G. Jr. testified that the returned letters were

D.W.G. Jr. explained that he did not know why his letters were
                                                               being returned. D.W.G. Jr.

                                                                      reunited with his children.
testified that when he was released from incarceration in 2011 he was
                                                                         every other week. This
Immediately after his release, D.W.G. Jr. said he would see his children
                                                                      and D.W.G. Jr. explained
period of contact eventually decreased to approximately twice a month
                                                                           the children only at and
that as time went on the contact "trinkled down" until he started seeing
                                                                    have contact with the
after church on Sundays. D.W.G. Jr. explained that in 2013 he would

children "once in a blue moon" when he would see the children outside
                                                                      of S.D.S's parents' house

                                                                         He testified that on
and he would pull over and ask if he could spend time with the children.

these occasions he was permitted to spend time with the children.
                                                                            children ended when
        D.W.G. Jr. explained during his testimony that his contact with the
                                                                   any means of attempting to
he was re -incarcerated in 2013. He indicated that he did not have
                                                                      his mother, sister, or
contact S.D.S. by telephone. However, he testified that he would have
                                                                       that they attempt to
grandmother attempt to go by to make contact with S,D.S. and requested
                                                                         results in attempts to
reach out to her. D.W.G. Jr. explained that he did not have any positive
                                                                         for her. D.W.G. Jr.
 contact S.D.S. because he did not have any contact numbers or addresses
                                                                   he was released he would
 testified that he was released from prison in December 2015. When
                                                                           sister to see the
 see S.D.S.'s sister at church, D.W.G. Jr. explained that he would ask the
                                                                            her, D.W.G. Jr.
 children and S.D.S.'s sister said she would have to discuss the issue with
                                                                          speak to S.D.S.'s parents
 explained that he would drive by her parents' house but did not actually
                                                                        that he filed for a
 until the end of March. D.W.G. Jr. also explained during his testimony
                                                                                 into evidence
 modification of his custody rights in April 2016. D.W.G. Jr.'s counsel admitted


                                                  7
                                                                                requiring each
the original custody order regarding the children and pointed out the provision
                                                                         Jr. indicated that he
parent to provide a telephone number where they could be reached. D.W.G.
                                                                        Jr. stated his belief
had S,D.S.'s telephone number until he was incarcerated in 2013. D,W.G.
                                                                             present testimony at
that he has a bond with his children and that he traveled from California to

the hearing because he opposes the Petition for Involuutaiy Termination
                                                                        of Parental Rights.

                                                                             and the Court's
        On examination from Petitioners' counsel, Guardian Ad Litem counsel,
                                                                                        father and
questioning, D.W.G. Jr. testified that he had a good relationship with the Petitioners'
                                                                                            D.W.G.
that he did not send any letters to the children during his second period of incarceration,
                                                                             in 2013 prior to being
Jr. testified that he had contact with the children approximately four times

incarcerated, He indicated that this was because he and the Petitioner were
                                                                            not seeing eye to eye.

                                                                         to Pennsylvania during
He also testified that he was unaware that the Petitioner had moved back

his second period of incarceration.
                                                                                Patricia Ross
        The Respondent also presented testimony at the evidentiary hearing from
                                                                          Jr. in California, Ms.
who is D.W.G. Jr.'s mother, Ms. Ross testified that she lives with D.W,G,
                                                                               seeing them. Ms,
Ross testified that D.W.G. Jr. wants to see his children and often talks about
                                                                                 December 2012
Ross also presented testimony that after she and her son visited the children in
                                                                               number had changed.
that they attempted to contact the Petitioner after that only to find that her
                                                                        contact the Petitioner
When asked by Respondent's counsel if she had any experiences trying to
                                                                            drove by a couple
prior to the Respondent going to jail in 2013, Ms. Ross indicated that they
                                                                               that her and her
times at her residence but the Petitioner wasn't home, Ms. Ross also testified
                                                                                          the
 son attempted to make contact with the Petitioner at her own residence that she had with
                                                                                          to
children after she had moved from her parents. Ms. Ross also indicated that she attempted




                                                 8
                                                                    time through the use of
contact the Petitioner while D.W.G. Jr. was incarcerated the second

Facebook and also through word of mouth with his relatives.
                                                                   at the evidentiary hearing.
        The Court also heard the opinions of the Guardian Ad Litem
                                                                             with the subject
The Guardian Ad Litem testified about his observations and interactions
                                                                 exists between the Petitioners
children as well as the bond that The Guardian Ad Litem believes

and the children.



APPLICABLE LAW:

                                                                                   right to the care,
        It has long been recognized that a parent possesses a basic constitutional

custody, and control of his or her child. Skinner   v.   Oklahoma, 316 U.S. 535, 62 S. Ct. 1110, 86

                                                             625, 67 L. Ed. 1042 (1923).
L.Ed. 1655 (1942); Meyer v. Nebraska, 262 U.S. 390, 43 S.Ct.

Accordingly, the termination of parental rights is "one of the
                                                                  most serious and severe steps a

                                                                890, 891 (1971). Nevertheless,
court can take." In re Adoption ofSarver, 444 Pa. 507, 281 A.2d
                                                                     or her parental duties to the
a parent's right may be terminated if he or she fails to fulfill his
                                                                  denied, 582 Pa. 718, 872 A.2d
child. In re B., N.M., 856 A.2d 847, 856 (Pa.Super, 2004), appeal
                                                       does not receive    either proper parenting or
 100 (2005), This right may be terminated if the child
                                                                   gravity of the right at stake, the
 care in a permanent, safe, or healthy environment. Id. Due to the
                                                                                 and considering
 court takes a careful look at each case, examining its individual circumstances
                                                                           of the circumstances
 all explanations offered by the parent, to determine whether the totality
                                                               .R.I.S.; 614 Pa. 275, 36 A.3d 567,
 warrants an involuntary termination of parental rights. In re
                                                            E.D.M., 550 Pa. 595, 708 A.2d 88,
 572 (2011) (citing In the Matter ofthe Adoption of Charles

 91 (1998)).




                                                    9
1




                                                                                   must contain
           The Adoption Act governs who may bring a petition and what the petition

    so as to terminate parental rights. Strict adherence to the Adoption
                                                                         Act is a prerequisite to the

                                                                                       with a proposed
    court's jurisdiction to hear a petition to terminate parental rights in connection
                                                                   2001). Section 2512 states:
    adoption. In re Adoption of JED., 782 A.2d 564, 565 (Pa.Super.


           (a) Who may file.-A petition to terminate parental rights with respect
                                                                                  to a child under
           the age of 18 years may be filed by any of the following:
                                                                                             parent.
                      (1) Either parent when termination is sought with respect to the other

                      (2) An agency.
                                                                                            child and
                      (3) The individual having custody or standing in loco parentis to the
                                                                                            (relating to
                      who has filed a report of intention to adopt required by section 2531
                      report of intention to adopt).
                                                                                               a child
                      (4) An attorney representing a child or a guardian ad litem representing
                                                                                                 to
                      who has been adjudicated dependent under 42 Pa.C, S. § 6341(c) (relating
                      adjudication).

            (b) Contents.-The petition shall set forth specifically those
                                                                             grounds and facts alleged as
            the basis for terminating parental rights. The petition filed wider
                                                                                  this section shall also
                                                                                                     time as
            contain an averment that the petitioner will assume custody of the child until such
                                                                                              aver that an
            the child is adopted. If the petitioner is an agency it shall not be required to
                                                                                               to adopt
            adoption is presently contemplated nor that a person with a present intention
            exists.



    23 Pa.C.S.A. § 2512. Assuming the petition meets the above threshold
                                                                         requirements, the court

                                                                             request to terminate a
    may then consider the underlying procedural requirements and merits of a

    parent's rights.

                                                                                               in showing
            The party seeking the termination of parental rights bears the burden of proof

    the grounds for termination. In re           614 Pa. 275, 36 A.3d at 572. Specifically, for a court to

                                                                                       for termination
    terminate a parent's rights, the petitioning party must prove the asserted grounds
                                                                                               that
    by clear and convincing evidence. id Clear and convincing evidence is defined as testimony

    is so "clear, direct, weighty and convincing as to enable the trier of fact to come to a. clear
                                                        10
conviction, without hesitance, of the truth of the precise facts in issue." In re J.L,C., 837 A.2d
1247, 1251 (Pa.Super. 2003).


       The petitioning party is charged with satisfying the following two-part test to warrant the

termination, which the court considers in a bifurcated manner prior to terminating parental rights:

       Initially, the focus is on the conduct of the parent. The patty seeking termination must
       prove by clear and convincing evidence that the parent's conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if the court determines that
       the parent's conduct warrants termination of his or her parental rights does the court
       engage in the second part of the analysis pursuant to Section 2511(b): determination of
       the needs and welfare of the child under the standard of best interests of the child.


In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Section 2511 (a) -(b) provides in pertinent part:


        (a) General rule, --The rights   of a parent in regard to a child may be terminated after a
       petition filed on any of the following grounds:
                   (1) The parent by conduct continuing for a period of at least six months
                   immediately preceding the filing of the petition either has evidenced a settled
                   purpose of relinquishing parental claim to a child or has refused or failed to
                   perform parental duties.
        (b) Other considerations. --The court in terminating the rights of a parent shall give
       primary consideration to the developmental, physical and emotional needs and welfare of
       the child. The rights of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings, income, clothing and
       medical care if found to be beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not consider any efforts by
       the parent to remedy the conditions described therein which are first initiated subsequent
       to the giving of notice of the filing ofthe petition.



23 Pa.C.S.A.   §   2511.


       Pursuant to Section 2511(a), the statutory ground for termination is met "if the parent

either demonstrates a settled purpose of relinquishing parental claim to a child or fails to perform

parental duties" for a duration of at least six months. In re C.M.S., 832 A.2d 457, 462 (Pa.Super.

                                                    11
 2003), appeal denied, 580 Pa. 687, 859 A.2d 767 (2004) (emphasis added). The Pennsylvania

 Supreme Court has explained that parental duty "is best understood in relation to the needs of a

 child," In re JT., 983 A.2d 771, 777 (Pa.Super. 2009) (quoting In re Burns, 474 Pa. 615, 379
A.2d 535, 540 (1977)).

        A child needs love, protection, guidance, and support. These needs, physical and
        emotional, cannot be met by a merely passive interest in the development of the child.
        Thus, this court has held that the parental obligation is a positive duty which requires
        affirmative performance. This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a genuine effort to maintain
        communication and association with the child. Because a child needs more than a
        benefactor, parental duty requires that a parent exert himself to take and maintain a place
        of impOrtance in the child's life.


Id.; In re CM.S., 832 A.2d at 462.


        While termination will not occur when parental absence is truly a result of circumstances

outside of a parent's control, a parent must use all available resources to preserve the parent -

child relationship. Moreover, a parent must exercise reasonable firmness in resisting obstacles

that may threaten to impede the parent-child relationship. In re Shives, 525 A.2d 801, 803

(1987). The Commonwealth's courts have repeatedly recognized that "parental rights are not

preserved...by waiting for a more suitable or convenient time to perform one's parental

responsibilities while others provide the child with his or her immediate physical and emotional

needs." In re C.MS., 832 A.2d at 462 (citing In re Adoption of Godzak, 719 A.2d 365, 368

(Pa.Super 1998)).


        Upon finding either a settled purpose of relinquishing parental rights or a failure to

perform parental duties, the court must then consider the following three factors: (1) the parent's

explanation for his or her conduct; (2) the post-abandonment contact between the parent and


                                                 12
 p   1   I




                                                                                               child
child; and lastly (3) consideration of the effect of the termination of parental rights on the

pursuant to Section 2511(b). In re Adoption of Charles ED.M., 708 A,2d at 92.

             Pursuant to the first prong, the court must consider a parent's explanation for the apparent

abandonment. Consideration should also be paid to any situations in which the custodial parent
                                                                                          impede
"has deliberately created obstacles and has by devious means erected barriers intended to
                                                                                his or her
free communication and regular association between the non-custodial parent and

child" In re Shives, 525 A.2d at 803. The pertinent inquiry is not the degree of success a parent

may have had in reaching his or her child, but whether, under the circumstances, the parent

employed all available resources to preserve the parent-child relationship. Id. (citing In
                                                                                           re

                                                                                       does
Adoption ofFaith M., 509 Pa. 238, 501 A.2d 1105, 1108 (1985)). Parental duty certainly

not require the impossible, but may require that which is difficult and demanding. In re Burns,

474 Pa. 615, 379 A.2d 535, 541 (1977). For instance, a temporary delegation of parental
                                                                                        duties

to a suitable caregiver during a crisis may constitute evidence of responsible parenting. Petition

ofLutheran Children and Family Service of Eastern Pennsylvania, 456 Pa. 429, 321 A.2d 618,

                                                                                          or
620 (1974). However, a parent's failure to communicate with a child due to drug addiction

even participation in a drug rehabilitation program may not be excused if it occurs over a
                                                                                           lengthy

period. In Interest of Q.J.R., 664 A.2d 164, 166-67 (Pa.Super. 1995) (affirming termination
                                                                                            of

mother's rights when she did not personally or verbally contact child for over fourteen months

due to her drug addiction and treatment).

             In accordance with the second prong, the court must examine the parent's post-

abandonment conduct to determine whether the parent attempted to reestablish a parent -child

relationship. 23 Pa.C.S.A.       §   2511(b). Taken alone, past incapacity is not sufficient to warrant

termination; there must be evidence of a parent's present incapacity to parent the child. In re

                                                        13
                                                                                                1




 Adoption of.A.N.D., 520 A.2d 31,.35 (Pa.Super. 1986). Nonetheless, a child cannot be put "on

 hold" until the parent finds it convenient to communicate and care for the child. In re D.J.S., 737
A.2d 283, 286-87 (Pa.Super. 1999). Merely because a parent experienced a renewed interest in

 the child after the six-month statutory period had elapsed does not necessarily bar termination.

 Id.


         Pursuant to Section 2511(b) and as described in the above third prong, the court should

 consider the presence the nature and status of the emotional bond between the parent and child,

 with close attention paid to the effect on the child if that bond were to be permanently severed. In

 re Adoption   °P.M, 991 A.2d 321, 323 (Pa.Super. 2010) (citing In re L.M., 923 A.2d at 511).
 Specifically, the court must determine whether termination of parental rights would best serve

 the developmental, physical, and emotional needs and welfare of the child. 23 Pa.C.S.A,    §

 2511(b). While the emotional bond shared between a parent and child is a major element of the

 emotional needs analysis, it is only one factor to be considered; the natural attraction between

parents and children does not equate to a bond that will necessarily defeat a petition to terminate

parental rights. In re N.A.M., 33 A.3d 95, 104 (Pa.Super. 2011). In situations in which there is no

evidence of a bond between parent and child, it is reasonable to infer that no bond exists. In re

Adoption ofJ.M., 991 A.2d at 324 (Pa.Super. 2010) (citing In re KZ.S., 946 A.2d 753, 762-63

(Pa.Super. 2008)). After all, Section 2511(b) requires the court to determine what effect breaking

an existing parent -child bond will currently have on the child; Section 2511(b) does not ask

courts to speculate whether a bond may be formed in the distant future. In re Adoption of J.M.,
991 A.2d at 325. Because the Adoption Act seeks to achieve permanency for the child, the focus

must be on the present rather than on the uncertain future. As a result, the court cannot consider




                                                14
 any efforts made by a parent to remedy conditions supporting termination when taken

 subsequent to the filing of the petition. In re D. W., 856 A.2d 1231, 1234 (Pa.Super, 2004).

        In addition to emotional needs, consideration must also be given to the child's

 developmental and physical needs. A parent's rights may not be terminated solely on the basis of

 medical care or other environmental factors, including inadequate housing, furnishings, income,

 or clothing, provided those factors are deemed outside of the parent's control. 23 Pa.C,S.A.   §


 2511(b). A parent's rights further may not be terminated simply because the child may encounter

 greater advantages in another home. In re Anderson, 464 A.2d 428, 431 (Pa.Super. 1983).

 Contained within the Section 2511(b) analysis of the needs and welfare of the child, the court

must also address and evaluate whether the proposed adoption is in the child's best interests. In

re E.M.I., 57 A.3d 1278, 1287 (Pa,Super. 2012) (citing In re Adoption ofL.J.B., 610 Pa. 213,        18
A.3d 1098 (2011)). Intangible benefits, such as the love, comfort, security, and stability that the

child may experience with the adoptive parent, should also be considered in this needs and

welfare inquiry. In re A.S.,11 A.3d 473, 483 (Pa.Super. 2010). Based on the totality of the

circumstances from the above inquiries, the court must then determine whether an involuntary

termination of parental rights is warranted.

        Incarceration, while not a litmus test for termination, can be determinative of the question

of whether a parent is incapable of providing "essential parental care, control or subsistence" and

the length of the remaining confinement can be considered as highly relevant to whether "the

conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied

by the parent", In re.' Adoption ofSP., 47 A.3d, 817, 830 (Pa. 2012).




                                                15
                                                                                                   ,




 DISCUSSION:

         We find the Petitioner's testimony at the evidentiary hearing credible. We believe the

 Petitioners have met their burden to establish by clear and convincing evidence that the

 termination of the Respondent's parental rights is warranted. The evidence in this case suggests

 that that Respondent failed to have any meaningful contact with the subject children after 2012;

 The Respondent's testimony indicated that he saw the children "once in a blue moon" in 2013.

 The Respondent estimated the number of contacts with the children during this period of time to

 be approximately four. The Respondent indicated that he failed to have any additional contact

 with the children in 2013 because he and the Mother were not seeing "eye to eye". We also note

 that once the Respondent was re -incarcerated in late 2013 he failed to have any contact with the

 children. During his incarceration, he testified that he did not send any cards, gifts, or otherwise

 establish any contact with the children. He testified that he had his family members attempt to

 reach out to the Mother but claims they were unable to contact her. It was only when he received

the Petition to Terminate Parental Rights in this case that he re-established contact with the

Petitioner's family and requested to see the children.

        We believe that the Respondent failed to exercise reasonable firmness in resisting any

obstacles that may have impeded the parent/child relationship. Due to the fact that we find the

testimony of the Petitioners credible, we do not believe that the Petitioner created any real

obstacles. Nonetheless, even if obstacles existed, the Respondent clearly failed to act in

reasonable firmness to overcome these obstacles. The evidence suggests that the Respondent

could have had contact with the children either directly or through the maternal grandparents

prior to his incarceration in 2013 and after his release in late 2015, The testimony established

that the Mother's residence was always on record with the Court in Fresno, California. We also


                                                 16
   to,     #




 note that the Respondent's Mother testified that she was aware of a residence that the Mother

 lived at after she moved out of her parents' residence, The testimony also established that the

 Respondent had a good relationship with the Maternal Grandfather and on every occasion when

 he attempted to haire contact with the children through the Maternal Grandfather the Maternal

 Grandfather allowed the contact, We also believe that during his incarceration he could have

 attempted to maintain farther contact with the children, However, the evidence suggests that he

 had no contact with the children either by mail or otherwise during his incarceration. He could

have filed a Petition with the Court in Fresno, California or otherwise requested an alternative

means of maintaining communication with the children during his incarceration. Simply put, the

Respondent failed to have any meaningful contact with the subject children, failed to maintain

the parent/child relationship, and did not engage in any reasonable firmness to maintain his

relationship with the children since 2012.

        We also believe that the evidence suggests that the children have a strong bond with the

prospective adoptive father. We believe that this conclusion is supported by the evidence and

also by the recommendation of the Guardian Ad Litem counsel, Furthermore, there is no

evidence of record to suggest that a bond remains between the Respondent and the subject

children, For these reasons, we will enter an Order granting the Petitioner's Petition to'

Terminate Parental Rights,

       For the above reasons, we enter the following Order:

       0
                                      D




                                                17